           Case 1:20-cv-01349-JLT Document 19 Filed 08/10/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   WILLIAM LAIL,                    )                 Case No.: 1:20-cv-1349 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING THE COMMISSIONER’S
                                      )                 REQUEST FOR A FURTHER EXTENSION OF
13       v.                           )                 TIME
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                 (Doc. 18)
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On August 9, 2021, the parties stipulated for the Commissioner to have an additional extension
18   of 30 days to file a response to Plaintiff’s opening brief. (Doc. 19.) The Scheduling Order allows for
19   only one extension of 30 days by the stipulation of the parties. (Doc. 5 at 3.) Beyond the single
20   extension by stipulation, “requests to modify [the scheduling] order must be made by written motion
21   and will be granted only for good cause.” (Id.)
22          Chantal Jenkins, counsel for the Commissioner, reports that she “was unexpectedly out of the
23   office for a week in July due to physical injury.” (Doc. 18 at 2.) This was the reason given for the first
24   extension was requested at the beginning of July, when counsel requested an extension of thirty days.
25   (See Doc. 16 at 1.) However, Ms. Jenkins also reports that she “currently has 8 other briefs in social
26   security cases due within the next month and an oral argument before the Ninth Circuit.” (Doc. 18 at
27   2.) Further, Plaintiff’s counsel has indicated he does not oppose the requested extension, and it does
28   not appear Plaintiff would suffer any prejudice as a result. Accordingly, the Court ORDERS:

                                                         1
         Case 1:20-cv-01349-JLT Document 19 Filed 08/10/21 Page 2 of 2



1         1.    The request for a further extension of time (Doc. 18) is GRANTED;

2         2.    The Commissioner SHALL file a response to Plaintiff’s opening brief no later than

3               September 10, 2021; and

4         3.    The parties are reminded that any additional requests for an extension of time shall be

5               made by written motion, and supported by good cause.

6
7    IT IS SO ORDERED.

8      Dated:   August 10, 2021                            _ /s/ Jennifer L. Thurston
9                                             CHIEF UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
